ORDER

PER CURIAM.
Defendant, Boaz Rafaeli, appeals the trial court’s judgment, striking defendant’s pleadings as sanctions imposed for defendant’s failure to appear for deposition. Defendant argues the court abused its discretion in ordering sanctions against him when plaintiffs had also failed to comply with defendant’s first interrogatories and request for production of documents and things, which were submitted before plaintiffs filed notice of defendant’s deposition. Our review of the . record reveals the trial court did not abuse its discretion and acted within the powers granted it by Rule 61.01(f) when it struck defendant’s pleadings. We also find no abuse of discretion in the denial of defendant’s motion to compel answers to interrogatories and production of documents and things.
A written opinion would have no prece-dential value and would serve no jurisprudential purpose. The judgment of the trial court is affirmed in compliance with Rule 84.16(b). Plaintiffs’ Motion to Dismiss Appeal or in the Alternative to Strike Appellant’s Reply Brief is denied as being moot.